The language of § 7 of Chapter 335 of the Public Acts of 1917 (General Statutes, § 1667), under which this action is brought, is too definite and certain in its meaning to admit of doubt that the intent of the General Assembly was to authorize *Page 573 
recovery by the State from persons cared for under commitments to humane institutions, or from their estates, such amounts as, within the six years' limitation prescribed therein, it had theretofore expended or should thereafter expend for the support of such person in such institutions. The provisions of the Act are unmistakable in so defining its scope, and in making it retroactive as well as prospective in its application. Plumb v. Sawyer, 21 Conn. 351, 355;Welch v. Wadsworth, 30 Conn. 149, 153.
As the utterance of the supreme legislative authority of the State, its mandate cannot be questioned unless it be that it is unconstitutional, or denied enforcement in the present instance unless that enforcement would result in a violation of some controlling legal principle.
That it is made retroactive in its application does not of itself militate against its constitutionality. Welch
v. Wadsworth, 30 Conn. 149, 155.
Neither does it, in so far as it undertakes to permit the recovery from the person cared for, or his estate, of expenditures made by the State prior to its enactment, impair the obligations of a contract. The statute is clearly divisible. In one part it authorizes recovery from the unfortunate or his estate; in another the right to secure reimbursement is extended so that other persons are made liable to respond. Were this action brought under the latter provisions, questions might arise which are not here presented. But it is not so brought. It is one whose sole purpose is to obtain reimbursement from the estate of the person cared for. The State, in making expenditures for the care and support of an insane person committed to an institution designed to provide the support and attention which he needs, enters into no contract relation with that person. It simply acts of its own volition, in *Page 574 
response to the dictates of humanity, in the performance of a governmental duty now recognized as resting upon a modern State and for the good of the individual concerned. There not only is no promise on the part of the State to the unfortunate or his personal representative, but no legal consideration for one. The burden which the State assumes and bears is assumed and borne as its purely voluntary undertaking, and not as a result of a contract obligation to that end entered into with him or other person representing him. Such was the situation in the present case. Mary Webb was incompetent and needed care. The State came forward and bore a part of the expense involved in furnishing that care. It did not contract with her or her representative to do anything. What it did it did of its own accord and that, too, for her benefit in her condition of misfortune.
The defendant contends that the State, by its conduct in paying a share of the cost of the unfortunate's maintenance and its receipt of the balance of that cost from her conservator upon bills rendered therefor by the State and receipted by it, has estopped itself from demanding from her estate any further sum for the period covered by such payments, rendition of bills and receipts. This claim is not well founded. The elements necessary to create an estoppel are not present. For example, it does not appear that the defendant's decedent or her representative was misled to his or her prejudice by anything done or omitted on the part of the plaintiff. The plaintiff's entire conduct had for its object the bearing of some share of the burden involved in her care in her unfortunate condition, and, in so far as it contributed thereto, relieved her estate of the responsibility which would otherwise have been cast upon it. By what the State did her estate, which the defendant is administering, was enhanced *Page 575 
and benefited. By making the repayment sought in this action it is placed in no worse a plight than it would have been had the State not proffered its assistance in the first instance. Aetna National Bank v. Hollister,55 Conn. 188, 213, 10 A. 550.
It has been suggested in support of the claim that the statute ought not to be given a retroactive construction, that recovery by the State of payments made prior to the passage of the Act would be so unfair and unjust that it must be presumed not to have been within the legislative contemplation. This argument is based upon a premise more superficially plausible than sound. Reimbursement is sought from the unfortunate's estate left at her decease and not otherwise. That estate was primarily chargeable for her care and support and was directly benefited by the State's contribution to that end. The amount remaining in the defendant administrator's hands represents, in part at least, that benefit. What unfairness or injustice there can be in compelling repayment out of it of the State's contribution for the unfortunate's welfare, we are unable to discover. The consequence of such repayment will, of course, be that the estate to be divided among the expectant heirs, who permitted the unfortunate to become a public charge, will be diminished in amount, but the superiority of their position in either law or morals over that of the State is not apparent.
   There is no error.
In this opinion the other judges concurred.